THIS PAGE INTENTIONALLY LEFT BLANK. THIS IS NOT A PROSPECTUS. SEE INSIDE FOR PROSPECTUSES. DREYFUS MONEY MARKET FUNDS PROSPECTUS A pril 1, 2012 CLASS B SHARES General Money Market Fund, Inc. (GMBXX) General Government Securities Money Market Fund (GSBXX) General Treasury Prime Money Market Fund (GTBXX) General Municipal Money Market Fund (GBMXX) General California Municipal Money Market Fund (GENXX) General New York Municipal Money Market Fund (GNYXX) Dreyfus Massachusetts Municipal Money Market Fund (DMAXX) Dreyfus New Jersey Municipal Money Market Fund, Inc. (DNJXX) Dreyfus Pennsylvania Municipal Money Market Fund (DPAXX) Contents FUND SUMMARIES General Money Market Fund, Inc. 2 General Government Securities Money Market Fund 3 General Treasury Prime Money Market Fund 5 General Municipal Money Market Fund 6 General California Municipal Money Market Fund 8 General New York Municipal Money Market Fund 10 Dreyfus Massachusetts Municipal Money Market Fund 11 Dreyfus New Jersey Municipal Money Market Fund, Inc. 13 Dreyfus Pennsylvania Municipal Money Market Fund 15 FUND DETAILS General Money Market Funds 17 Dreyfus State Municipal Money Market Funds 23 Financial Highlights 28 For More information 32 This combined prospectus is to be used only by clients of Janney Montgomery Scott LLC. As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. 1 DREYFUS MONEY MARKET FUNDS Fund Summaries General Money Market Fund, Inc. Ticker Symbol: GMBXX INVESTMENT OBJECTIVE The fund seeks as high a level of current income as is consistent with the preservation of capital. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.50 % Distribution (12b-1) fees 0.20 % Other expenses (including shareholder services fees) 0.34 % Total annual fund operating expenses % EXAMPLE The Example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $ PRINCIPAL INVESTMENT STRATEGY As a money market fund, the fund is subject to maturity, quality, liquidity and diversification requirements of Rule 2a-7 under the Investment Company Act of 1940, as amended, which are designed to help money market funds maintain a stable share price. To pursue its goal, the fund normally invests in a diversified portfolio of high quality, short-term, dollar-denominated debt securities, including securities issued or guaranteed as to principal and interest by the U.S. government or its agencies or instrumentalities, certificates of deposit, time deposits, bankers’ acceptances and other short-term securities issued by domestic or foreign banks or thrifts or their subsidiaries or branches, repurchase agreements, including tri-party repurchase agreements, asset-backed securities and domestic and foreign com mercial paper and other short-term corporate obligations. Normally, the fund invests at least 25% of its net assets in domestic or dollar-denominated foreign bank obligations. PRINCIPAL RISKS An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The fund’s yield will fluctuate as the short-term securities in its portfolio mature and the proceeds are reinvested in securities with different interest rates. Additionally, while the fund has maintained a constant share price since inception, and will continue to try to do so, neither The Dreyfus Corporation nor its affiliates are required to make a capital infusion, enter into a capital support agreement or take other actions to prevent the fund’s share price from falling below $1.00. The following are the principal risks that could reduce the fund’s income level and/or share price: • Interest rate risk. This risk refers to the decline in the prices of fixed-income securities that may accompany a rise in the overall level of interest rates. A sharp and unexpected rise in interest rates could cause a money market fund’s share price to drop below a dollar. • Credit risk. Failure of an issuer to make timely interest or principal payments, or a decline or perception of a decline in the credit quality of a security, can cause the security’s price to fall, potentially lowering the fund’s share price. The credit quality of the securities held by the fund can change rapidly in certain market environments, and the default of a single holding could have the potential to cause significant deterioration of the fund’s net asset value. Liquidity risk. When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities at or near their perceived value. In such a market, the value of such securities may fall dramatically, potentially lowering the fund’s share price, even during periods of declining interest rates. Also, during such periods, redemptions by a few large inves- tors in the fund may have a significant adverse effect on the fund’s net asset value and remaining fund shareholders. Banking industry risk. The risks generally associated with con- centrating investments in the banking industry, such as interest rate risk, credit risk, and regulatory developments relating to the banking industry. Foreign investment risk. The risks generally associated with dol- lar-denominated foreign investments, such as economic and politi- cal developments, seizure or nationalization of deposits, imposition of taxes or other restrictions on payment of principal and interest. 2 DREYFUS MONEY MARKET FUNDS Government securities risk. Not all obligations of the U. S. govern- ment, its agencies and instrumentalities are backed by the full faith and credit of the U.S. Treasury. Some obligations are backed only by the credit of the issuing agency or instrumentality, and in some cases there may be some risk of default by the issuer. Any guarantee by the U.S. government or its agencies or instrumentalities of a security held by the fund does not apply to the market value of such security or to shares of the fund itself. U.S. Treasury securities risk. A security backed by the U.S. Treasury or the full faith and credit of the United States is guaranteed only as to the timely payment of interest and principal when held to maturity, but the market prices for such securities are not guaran- teed and will fluctuate. Repurchase agreement counterparty risk. The risk that a coun- terparty in a repurchase agreement could fail to honor the terms of its agreement. PERFORMANCE The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the performance of the funds Class B shares from year to year. The table shows the average annual total returns of the funds Class B shares over time. The funds past performance (before and after taxes) is no guarantee of future results. More recent performance information may be available at www.dreyfus.com. Year-by-year total returns as of 12/31 each year (%) Average annual total returns as of 12/31/11 1 Year 5 Years 10 Years % % % For the funds current yield, call toll-free: 1-800-JANNEYS. PURCHASE AND SALE OF FUND SHARES You may purchase or sell your shares on any business day by calling your Janney financial advisor or 1-800-JANNEYS. You may also mail your request to sell shares to Janney Montgomery Scott LLC, Attn: Cash Management Department, 1801 Market Street, Philadelphia, PA 19103. TAX INFORMATION The funds distributions are taxable as ordinary income or capital gains, except when your investment is through an IRA, 401(k) plan or other tax-advantaged investment plan (in which case you may be taxed upon withdrawal of your investment from such account). PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase shares through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediarys website for more information. General Government Securities Money Market Fund Ticker Symbol: GSBXX INVESTMENT OBJECTIVE The fund seeks as high a level of current income as is consistent with the preservation of capital and maintenance of liquidity. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees % Distribution (12b-1) fees % Other expenses (including shareholder services fees) % Total annual fund operating expenses % PORTFOLIO MANAGEMENT The funds investment adviser is The Dreyfus Corporation. EXAMPLE The Example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indi- 3 DREYFUS MONEY MARKET FUNDS cated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $ PRINCIPAL INVESTMENT STRATEGY As a money market fund, the fund is subject to maturity, quality, liquidity and diversification requirements of Rule 2a-7 under the Investment Company Act of 1940, as amended, which are designed to help money market funds maintain a stable share price. To pursue its goal, the fund invests in securities issued or guaranteed as to principal and interest by the U.S. government or its agencies or instrumentalities, and repurchase agreements (including tri-party repurchase agreements). The securities in which the fund invests include those backed by the full faith and credit of the U.S. government and those that are neither insured nor guaranteed by the U.S. government. PRINCIPAL RISKS An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The fund’s yield will fluctuate as the short-term securities in its portfolio mature and the proceeds are reinvested in securities with different interest rates. Additionally, while the fund has maintained a constant share price since inception, and will continue to try to do so, neither The Dreyfus Corporation nor its affiliates are required to make a capital infusion, enter into a capital support agreement or take other actions to prevent the fund’s share price from falling below $1.00. The following are the principal risks that could reduce the fund’s income level and/or share price: Interest rate risk. This risk refers to the decline in the prices of fixed- income securities that may accompany a rise in the overall level of interest rates. A sharp and unexpected rise in interest rates could cause a money market fund’s share price to drop below a dollar. Government securities risk. Not all obligations of the U.S. govern- ment, its agencies and instrumentalities are backed by the full faith and credit of the U.S. Treasury. Some obligations are backed only by the credit of the issuing agency or instrumentality, and in some cases there may be some risk of default by the issuer. Any guarantee by the U.S. government or its agencies or instrumentalities of a security held by the fund does not apply to the market value of such security or to shares of the fund itself. U.S. Treasury securities risk. A security backed by the U.S. Treasury or the full faith and credit of the United States is guaranteed only as to the timely payment of interest and principal when held to maturity, but the market prices for such securities are not guaran- teed and will fluctuate. Liquidity risk. When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities at or near their perceived value. In such a market, the value of such securities may fall dramatically, potentially lowering the fund’s share price, even during periods of declining interest rates. Also, during such periods, redemptions by a few large inves- tors in the fund may have a significant adverse effect on the fund’s net asset value and remaining fund shareholders. Repurchase agreement counterparty risk. The risk that a coun- terparty in a repurchase agreement could fail to honor the terms of its agreement. PERFORMANCE The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the performance of the fund’s Class B shares from year to year. The table shows the average annual total returns of the fund’s Class B shares over time. The fund’s past performance (before and after taxes) is no guarantee of future results. More recent performance information may be available at www.dreyfus.com. Year-by-year total returns as of 12/31 each year (%) Average annual total returns as of 12/31/11 1
